O’Neill, J.,
concurring in part and dissenting in part.
{¶ 83} I join Justice Pfeifer’s thoughtful and well-written concurring and dissenting opinion. I agree with the majority’s statement of the law in this case. By enacting R.C. 2744.03(A)(6)(b), the General Assembly has established that law-enforcement officers are immune from liability unless they act maliciously, in bad faith, or in a wanton or reckless manner. I likewise agree that “[gjiven officers’ statutory duties to arrest and detain individuals violating the law, the burden necessary to deny immunity to those officers is onerous.” Majority opinion at ¶ 31. This is as it should be.
{¶ 84} I disagree, however, with the majority’s decision to weigh the evidence and grant summary judgment in favor of law enforcement. Both the trial court and the appellate court used the wrong legal standard when granting summary judgment to the law-enforcement officers here. Pamela Argabrite deserves to have her motions and pleadings reviewed by the trial court using the correct legal standard. Joining Justice Pfeifer, I would remand the case to the trial court with instructions for it to apply Anderson v. Massillon, 134 Ohio St.3d 380, 2012-Ohio-5711, 983 N.E.2d 266, and R.C. 2744.03(A)(6)(b), and I dissent with respect to the officers (other than Officer Adkins) who are being granted summary judgment.
Valore & Gordillo, L.L.P., and Gregory A. Gordillo, urging reversal for amicus curiae Ohio Employment Lawyers Association.
Ginger S. Bock Law Office, Inc., and Ginger S. Bock; Landskroner, Grieco, Merriman, L.L.C., and Drew Legando; and Traska Law Firm, L.L.C., and Peter D. Traska, urging reversal for amicus curiae Ohio Association for Justice.
Joseph Deters, Hamilton County Prosecuting Attorney, and Christian J. Schae-fer, Assistant Prosecuting Attorney, urging affirmance for amicus curiae Ohio Prosecuting Attorneys Association.